Citation Nr: 1810466	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and polysubstance abuse in remission.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1976 to October 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In August 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is of record.

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision. In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record. In consideration of Clemons and the other diagnoses of record, the Board has recharacterized the claims as reflected on the title page.

By way of background, the RO denied entitlement to service connection for PTSD in a July 2006 rating decision, as the Veteran had not provided information concerning an in-service stressor related to his claim for PTSD. The Veteran was again denied entitlement to service connection for PTSD in a December 2008 rating decision. The Veteran submitted several lay statements concerning in-service stressors that the RO was ultimately unable to verify. The Veteran did not file a timely Notice of Disagreement within the one-year appellate period.

The Veteran then filed a December 2009 request to reopen his claim for entitlement to service connection for PTSD. The RO ostensibly reopened the claim and denied entitlement to service connection in a September 2011 rating decision. The Veteran filed a Notice of Disagreement in March 2012, and timely perfected an appeal in July 2014.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).


FINDINGS OF FACT

1. In a July 2006 rating decision, the RO denied entitlement to service connection for PTSD. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period. The rating decision therefore became final.

2. The Veteran filed a claim to reopen the July 2006 final decision, which was denied by the RO in December 2008. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period. The rating decision therefore became final.

3. The evidence associated with the claims file subsequent to the December 2008 rating decision is not cumulative and redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4. The Veteran's current claimed acquired psychiatric disorder, to include PTSD, depressive disorder, and polysubstance abuse in remission is shown to be related to the Veteran's post-service stressor and not causally or etiologically related to any disease, injury, or incident during service.
CONCLUSIONS OF LAW

1. The December 2008 rating decision as to the denial of service connection for PTSD is final. 38 U.S.C. §§ 7103, 7104, 7105 (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD. 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

3. The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and polysubstance abuse in remission have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. New and Material Evidence

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.

The RO denied the Veteran's claim for service connection for PTSD in July 2006 rating decision, as the Veteran had not provided information concerning an in-service stressor. The Veteran did not file a Notice of Disagreement and, therefore, the July 2006 rating decision became final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. In a December 2008 rating decision, the RO determined that the Veteran had not submitted new and material evidence and denied reopening the claim, as the Veteran's claimed in-service stressors could not be confirmed. The Veteran then filed a December 2009 request to reopen his claim for entitlement to service connection for PTSD. Subsequently the Veteran's in-service stressors were conceded by way of a November 2010 deferred rating decision. In a September 2011 rating decision, the Veteran's request to reopen was granted, but entitlement to service connection for PTSD was denied.  In response to this denial, the Veteran filed a Notice of Disagreement in March 2012, and timely perfected the instant appeal in July 2014.

In reviewing the evidence submitted by the Veteran, the Board determines that the Veteran's confirmed in-service stressor is new and material evidence sufficient to reopen the Veteran's claim. This Veteran's stressor was not confirmed at the time of the December 2008 rating decision; thus it is new. Furthermore, this evidence is material because it settles the requirement of a confirmed in-service stressor, being that the claim was previously denied for a lack thereof. Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for PTSD, and it raises a reasonable possibility of substantiating the claim. Accordingly, the claim of entitlement to service connection for PTSD is reopened. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).



III. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377.

The Veteran contends that his PTSD is a result of witnessing an aircraft crash in service. The Veteran contends that the suicide of a fellow airmen and his subsequent viewing of pictures of the body also caused his PTSD. Further, the Veteran asserts that training exercises he was required to participate in subjected him to having loaded firearms pointed at his head. However, the preponderance of the evidence is against the Veteran's claim.

In November 2010 the RO's United States Army and Joint Services Records Research Center (JSRRC) Coordinator reviewed the personnel records and determined that the Veteran served on March Air Force Base in October 1978 when an aircraft crashed killing 4 people on board. Additionally, while the JSRRC couldn't confirm the suicide of a fellow airmen which the Veteran claimed, it was verified that the Veteran's military occupational specialty would have subject him to viewing photographs of a deceased airmen. 

The Veteran's service treatment records are silent for treatment or a diagnoses of PTSD or any other psychiatric disorder. The Veteran's post-service treatment records indicate that he was diagnosed with, and began receiving treatment for PTSD, shortly after he suffered a gunshot wound which resulted in his right leg being amputated below the knee. The Veteran suffered this injury when two men attempted to rob him in 1993; 13 years after separation from service. 

The Veteran was afforded a VA examination in July 2011. The examiner diagnosed the Veteran with non-combat related PTSD, depressive disorder, and polysubstance dependence in full remission. The examiner opined that the Veteran displayed evidence of PTSD secondary to his post-military stressor of being the victim of a robbery and shooting that resulted in the loss of his leg. The examiner further noted that while the Veteran reportedly attributes his ongoing symptoms (nightmares, depression, and hyperarousal) to his in-service experiences, this conceptualization of his illness appears to have developed only within the past decade and is highly inconsistently reported throughout his medical records. The examiner noted that in previous treatment records, the Veteran attributed his PTSD to the suicide of a fellow airmen, while during the current exam the Veteran attributed his PTSD to hostile military exercises. Further, the examiner opined that it was likely that the Veteran's shooting and subsequent amputation triggered memories of his claimed in-service stressors. 

With regards to the Veteran's diagnosed depression and polysubstance abuse in remission, the examiner noted the absence of in-service or post-service treatment prior to 1993, rendering it impossible to determine if the disorders were related to service. She opined that it is likely that the disorders are interdependent and have contributed equally to the Veteran's diminished coping and impaired psychosocial functioning. Ultimately, the examiner opined that the Veteran's acquired psychiatric disorders, to include PTSD, depressive disorder, and polysubstance abuse were less likely than not related to his service, but were instead the result of the Veteran's 1993 shooting and subsequent amputation.

Here, the examiner has the medical knowledge to express a competent opinion, and upon review of the Veteran's specific history and consideration of all claimed in-service and post-service stressors, determined that there was no evidence of a link between the Veteran's current psychiatric disorders and his confirmed in-service stressors or any disease, injury, or incident during service. The opinion was accurate, fully articulated, and contained sound reasoning that is not contradicted by the medical record. Therefore, the Board affords high probative value to the July 2011 medical opinion.

The Board notes the numerous lay statements submitted by the Veteran. While the Veteran is competent to report his symptoms both current and past, as a lay person, he is not competent to associate his psychiatric disorders to his service. That is, the Veteran is not competent to opine on matters such as the etiology of his current psychiatric disorders. Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person. In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions with regard to a nexus between his psychiatric disorders and service are of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such. See also 38 C.F.R. § 3.159(a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The greater weight of the evidence is against the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and polysubstance abuse in remission. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

The application to reopen the claim for service connection for PTSD is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and polysubstance abuse in remission is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


